                  Case 2:17-cv-00235-RFB-NJK Document 49 Filed 09/03/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Laura Greiss,
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,             FOR ATTORNEY'S FEES
         v.                                            Case Number: 2:17-cv-00235-RFB-NJK
Nancy A. Berryhill,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that attorneys fees are awarded in favor of Plaintiff. The Commissioner is directed to send Griess's
         attorney, Richard E. Donaldson, $12,440.40 less any applicable processing fees allowed by statute.




         4/25/2019
          9/3/2020
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
